Title: From George Washington to Henry Laurens, 18 May 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Valley forge May 18th 1778
                    
                    I have been honored with your two favors of the 11 & 15 Instant, with the several papers alluded to; the former by Monsr Jemat—the latter by Express yesterday.
                    Colo. Johnson set out on saturday afternoon to wait on Congress upon the subject of his appointment, and I presume will be at York to day.
                    I shall announce the Resolution of the 15th to the Army, and would flatter myself, it will quiet in a great measure the uneasinesses which have been so extremely distressing, and prevent resignations which had proceeded & were likely to be at such a height, as to destroy our whole military system. It has experienced no inconsiderable shock, particularly in the line of some States, from the loss of several very valuable Officers.
                    
                    The Letter & Brevet for Colo. Allen I will transmit, by the first opportunity. He left Camp Eight days ago.
                    From a variety of concurring circumstances and the uniform report of persons, who have left philadelphia within four days past, it would appear, that the Enemy mean to evacuate the City. It is said, they have already embarked a part of their Heavy cannon and baggage; That transports are fitted and fitting for their Horse, and taking in Hay. The accounts further add, that there has been a press for some nights in the City, and several men obtained in this way, and carried aboard Ship; also that there has been an increased number of vendues. These circumstances all indicate an evacuation, but I have not been able to learn the objects of their future operations. I wrote to General Gates yesterday upon the subject, that he may be prepared in the best manner the situation of things will admit, in case they should be destined for the North River, and desired him to retain for the present all the Eastern recruits intended for this Army. The Quarter Master General and Commissary of provisions are directed to use every possible exertion for putting the affairs of their departments in a train to facilitate a movement in case it should be necessary; but such have been the derangements and disorders in them, that we must be greatly embarrassed for a considerable time yet. A valuable detachment under the command of the Marquiss Fayette marched this morning, which is intended to move between the Delaware & Schuylkil for restraining the Enemy’s parties—procuring intelligence and to act as circumstances may require.
                    I cannot help feeling for the prisoners in possession of the Enemy. If they evacuate philadelphia, these unhappy men will be dragged away with them, and perhaps to a more miserable confinement; but supposing that their future treatment should not be worse, or even that it should be more comfortable than their past, the idea of being removed farther from their friends, and farther from relief, must distress them to the last degree. I have the Honor to be with great respect & esteem Sir Your Most Obedt servant
                    
                        Go: Washington
                    
                    
                        P.S. I would take the liberty to mention, that I think the Arms & Cloathing expected from France, should be brought forward without a moments’ delay after they arrive. The impolicy of suffering them ever to remain in places accessible to Shipping [is] out of the question, Our distress for both is amazingly great. We have many men now without Firelocks & many coming in, in the same predicament; and Half the Army are without Shirts. Our condition for want of the latter & Blankets is quite painful—of the former very distressing. The Doctors attribute  in a great degree the loss of Hundred’s of lives to the scarcity of cloathing—and I am certain Hundreds have deserted from the same cause.
                        Go: Washington
                    
                